Citation Nr: 1744233	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  15-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches prior to May 6, 2015.  

2.  Entitlement to service connection for tinnitus, to include as secondary to migraine headaches.

3.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) prior to August 13, 2013.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2003 to April 2007.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The Veteran was scheduled to appear for a videoconference hearing before a Veterans Law Judge (VLJ) on September 19, 2017.  In a correspondence dated September 18, 2017, the Veteran's representative informed the Board that the Veteran was withdrawing his request for a hearing in the matter.  Accordingly, the Veteran's right to a hearing is considered waived, and the Board may proceed with its adjudication of the matter.  


FINDINGS OF FACT

1.  For the entire period of the appeal, the Veteran's service-connected migraines were characterized by frequent prostrating attacks productive of severe economic inadaptability.  

2.  The Veteran has credibly asserted that he experienced tinnitus following in-service noise exposure and that it has been recurrent to the present.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for service-connected migraines prior to May 6, 2015 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Migraines

The Veteran was initially granted service connection for migraines in an August 2007 rating decision and was assigned a 30 percent rating effective April 10, 2007.  The Veteran's current claim for an increased rating was submitted in July 2010.  During the pendency of the appeal, the evaluation of the migraines was increased to 50 percent effective May 6, 2015.  As 50 percent is the highest schedular evaluation assigned for service-connected migraines, and neither the Veteran nor the record has raised a claim for an extraschedular evaluation for migraines for the period from May 6, 2015, the Board will focus its analysis on the period prior to May 6, 2015 for a determination of whether a rating in excess of 30 percent is warranted.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The evaluations in this case were awarded pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016). 

VA regulations do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."


VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Post-service VA medical records show that the Veteran was receiving care from the Shreveport VA medical center in the year prior to submitting his most recent increased rating claim.  During an August 2009 neurology consultation he reported experiencing migraines characterized by sharp pain behind his eyes bilaterally.  The Veteran established care at the Winston-Salem VA Outpatient Clinic in February 2010.  He reported experiencing four to ten migraine episodes a month, with each episode lasting one to two days at a time.  He treated the migraines with pain medication and caffeine.  An April 2010 MRI revealed an arachnoid cyst adjacent to the anterior left temporal lobe but no acute intracranial abnormality was identified.  A corresponding April 2010 MRA was negative for any abnormalities.  Subsequent VA treatment records show that the Veteran established care with the Salisbury VA medical center and began a new treatment regimen, which included regular Botox injections.  

In a February 2011 correspondence, a Dr. A.B., who stated that he was a treating physician for the Veteran, reported that his headaches were not under good control.  According to Dr. A.B., the Veteran experienced six severe migraine headache per month, and that when he experienced a migraine he was unable to function and had to lie down for up to two days.  Symptoms included severe nausea and vomiting as well as sensitivity to light.  Dr. A.B. remarked that the Veteran was unable to attend school full-time and it was his belief that the Veteran would be unable to function in an employment situation due to the frequency and severity of his headaches.  

The Veteran was afforded a VA examination to evaluate the severity of his migraines in April 2011.  He reported experiencing intense pain as well as occasional nausea, vomiting, and diarrhea associated with his migraines, with prostrating attacks lasting one to two days four to six times per month.  He also stated that he was incapacitated at least 70 times in the past year as due to his migraines, although he never did seek a physician's order for his bedrest.  He related that he had been laid off a year prior and was currently enrolled as a student.  

The Veteran was afforded another VA examination in June 2011 to again evaluate the severity of his migraines.  He reported that he experienced migraine attacks lasting one to two days a week six to ten times per month.  He also stated that he typically would stay in his bedroom and try to sleep when he had an attack and that this prevented him from attending class on occasion.  Specifically, he related that he missed 12 academic class days in the past semester, but he did acknowledge that he could work fulltime without any problems if he was not having a migraine attack.  

Upon consideration of the record, the Board finds that the disability picture for the Veteran's migraines has most closely corresponded with a 50 percent evaluation during the entire pendency of the appeal.  From the outset, the Board notes that the RO's determination that the Veteran began exhibiting very frequent, completely prostrating headaches productive of severe economic inadaptability on May 6, 2015 to be inaccurate as the Veteran has been experiencing symptoms of this severity from at least July 13, 2010, the date of his increased rating claim.  VA treatment records from this period show that the Veteran was still experiencing prostrating migraine attacks at least six times per year despite a regimen of pain medication and other methods of pain relief.  Furthermore, Dr. A.B. in his February 2011 correspondence opined that the Veteran would be unable to function in an employment situation due to the frequency and severity of his headaches.  During the April 2011 VA examination the Veteran reported experiencing prostrating attacks at least 70 times in the past year and related that he was basically confined to his bedroom in the darkness whenever he experienced an attack.  Under these circumstances, then, the Board finds that the Veteran's disability picture for his migraines for the period prior to May 6, 2015 most nearly approximated the criteria for a 50 percent rating on the basis of experiencing very frequent, completely prostrating headaches productive of severe economic inadaptability.  Accordingly, the claim is granted.  

As stated previously, a 50 percent rating is the highest possible rating available for migraine headaches.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Tinnitus

The Veteran contends that he was exposed to loud noise while in service and that his ears began ringing intermittently following his service.  He further contends that the ear ringing has continued to the present day.  VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus, other than a solitary complaint of experiencing ringing in the ears on a January 2005 patient information sheet submitted by the Veteran upon seeking treatment for headaches from a Dr. W.C.H.  The claims file does not contain a copy of the Veteran's separation examination; however, the Veteran did not report experiencing any ringing in the ears on his May 2003 entrance examination and did not report experiencing any ringing in his ears as well at any other point during service.  

In a statement received by VA in July 2011, a J.B. related that he served alongside the Veteran on the same Coast Guard ship.  He attested to the fact that many of their duties subjected him and the Veteran to continuously loud and/or sharp noises, to include working in an engine room, working near large weapons during gun exercises, and working near helicopters.  In addition, J.B. stated that the Veteran personally had to work with a needle gun on several occasions which according to J.B. is an extremely loud air tool.  He concluded by stating that to his knowledge the Veteran was experiencing hearing loss.  

The Veteran was afforded a VA examination in October 2011 for the purpose of evaluating the nature and etiology of his tinnitus condition.  He reported that his tinnitus symptoms began about two and half years prior, and he related the symptoms to his migraine attacks.  He also endorsed experiencing in-service noise exposure from pneumatic tools, weapons training, helicopter noise and engine room noise.  After audiological testing, the examiner found that the Veteran's hearing was normal bilaterally.  The examiner then stated that they could not resolve the issue of etiology of the tinnitus without resort to mere speculation.  In addition, the examiner stated that they could not comment on any relationship between the tinnitus and the service-connected migraines without resort to mere speculation.  

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Although service treatment records contain only one complaint related to tinnitus, the Veteran is competent to establish the onset, continuity, and current presence of tinnitus solely on the basis of his own lay assertions.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to the ringing in his own ears). Acoustic trauma is consistent with the Veteran's service and is substantiated by his competent and credible statements of exposure to loud noises while in service as well as the statement of his fellow servicemember.  Although the Board acknowledges that the October 2011 VA examiner found it impossible to comment regarding the etiology of the tinnitus without resort to speculation, this lack of specificity significantly reduces the probative value of that opinion, and the Board largely dismisses it.  

With consideration of the benefit of the doubt, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his active military service, and therefore service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a 50 percent disability rating for service-connected migraines is granted for the period prior to May 6, 2015, subject to the laws and regulations governing the payment of monetary benefits. 

Service connection for tinnitus is granted. 


REMAND

With the Board's grant of service connection for tinnitus, the issue of entitlement to TDIU for the period prior to August 13, 2013 cannot be adjudicated as the service-connected tinnitus must be assigned a disability rating prior to determining whether the Veteran fulfills the criteria for TDIU on a schedular basis. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision assigning a disability evaluation for the service-connected tinnitus.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's TDIU claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


